Howe, J.
It appears hy the record in this case that the note sued on was given in part payment for certain slaves. In accordance, therefore, with the decisions of our predecessors, which have become the settled jurisprudence of the State, the judgment from which the defendants have appealed must he set aside.
Wainwright v. Bridge, 19 An. 234; Austin v. Sandel, 19 An. 309; Halley v. Hoeffner, 19 An. 519.
It is therefore ordered and adjudged that the judgment appealed from he avoided and reversed, and that there he judgment in favor of defendants with costs in hoth courts.